            Case 1:18-cv-01464-TNM Document 27 Filed 08/20/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

NATIONAL STUDENT LEGAL         :
DEFENSE NETWORK,               :
          Plaintiff,           :
                               :   Civil No.: 18-cv-1464-TNM
           v.                  :
                               :
U.S. DEPARTMENT OF EDUCATION, :
                               :
           Defendant.          :
                       JOINT STATUS REPORT

          Pursuant to the Court’s July 19, 2019 Order, the parties conferred and respectfully submit

this Joint Status Report to apprise the Court on the progress of this Freedom of Information Act

(“FOIA”) matter.

          As previously reported to the Court, the remaining issue in this case revolves around the

redactions applied under claim of FOIA Exemption 5 to two groups of documents: (i)

communications between the agency and Navient Corporation (“Navient documents”) and (ii)

communications between the agency and the law firm Ballard Spahr (“Ballard Spahr documents”).

Defendant revisited the redactions applied to the “Navient documents” and made a discretionary

release of the “Navient documents” to Plaintiff without any redactions.

          As for the “Ballard Spahr documents,” the parties are discussing avenues to resolve this

case informally where certain pages of those documents would be released. The agency is

considering this avenue but there are legal concerns. Given that the parties are actively discussing

ways to settle this case, the parties propose that they submit another Joint Status Report on or

before September 20, 2019, informing the Court whether any issues remain to be resolved in this

matter.

[Signature block on the next page]
         Case 1:18-cv-01464-TNM Document 27 Filed 08/20/19 Page 2 of 2



Dated: August 20, 2019                        Respectfully submitted,

 /s/ Daniel A. McGrath                      JESSIE K. LIU
 Daniel A. McGrath,                         D.C. BAR # 472845
 D.C. Bar No. 1531723                       United States Attorney

 AMERICAN OVERSIGHT                         DANIEL F. VAN HORN
 1030 15th Street NW, B255                  D.C. BAR # 924092
 Washington, DC 20005                       Chief, Civil Division
 (202) 897-4213
 daniel.mcgrath@americanoversight.org       By: ______//s______________
                                            JOHN C. TRUONG
 Counsel for Plaintiff                      D.C. BAR #465901
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            Tel: (202) 252-2524
                                            Fax: (202) 252-2599
                                            E-mail: John.Truong@usdoj.gov
                                            Counsel for Defendant




                                        2
